            Case 1:18-cr-00790-PGG        Document 90       Filed 02/17/20     Page 3 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED ST A TES OF AMERICA                                              d
                                                               Order of Restitution
                V.

LENNY OQUENDO                                                  Docket No. 18 Cr. 790 (PGG)


       Upon the application of the United States of America, by its attorney, Geoffrey S.

Berman, United States Attorney for the Southern District of New York, Kyle A. Wirshba,

Assistant United States Attorney, of counsel; the presentence report; the Defendant's conviction

on Count Three of the above Indictment; and all other proceedings in this case, it is hereby

ORDERED that:


       1.       Amount of Restitution

       Lenny Oquendo, the Defendant, shall pay restitution in the total amount of $264,261,

pursuant to 18 U.S.C. § 3663 and 18 U.S.C. § 3663A, to the victims of the offense charged in

Count Three. The names, addresses, and specific amounts owed to each victim are set forth in the

Schedule of Victims, attached hereto as Schedule A. Upon advice by the United States Attorney's

Office of a change of address of a victim, the Clerk of the Court is authorized to send payments to

the new address without further order of this Court.

                A.     Joint and Several Liability

       Restitution is joint and several with the following defendant in the following case: Denise

Sanchez, 18 Cr. 790 (PGG).

                B.     Apportionment Among Victims

       Pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid before the United

States is paid. Restitution shall be paid to the victims identified in the Schedule of Victims, attached
             Case 1:18-cr-00790-PGG        Document 90       Filed 02/17/20     Page 4 of 6




hereto as Schedule A, on a pro rata basis, whereby each payment shall be distributed proportionally

to each victim based upon the amount ofloss for each victim, as set forth more fully in Schedule A.

                 C.      Restoration of Forfeited Property

       The Defendant's restitution obligations shall be reduced by the amount or equivalent value

that is provided to the victims identified in Schedule A through the restoration of any of the specific

property the Defendant forfeited in connection with this case, pursuant to 28 U.S.C. § 853(i)(l)

and 28 C.F.R. Part 9.

        2.       Schedule of Payments

        Pursuant to 18 U.S.C.    $ 3664(19(2), in consideration of the financial resources and other

assets of the Defendant, including whether any of these assets are jointly controlled; projected

earnings and other income of the Defendant; and any financial obligations of the Defendant;

including obligations to dependents, the Defendant shall pay restitution in the manner and

according to the schedule that follows:

                  In the interest of justice, restitution shall be payable in installments pursuant to

18 U.S.C. § 3572(d)(l) and (2). While serving the term of imprisonment, the Defendant shall

make installment payments toward his restitution obligation, and may do so through the Bureau

of Prisons' (BOP) Inmate Financial Responsibility Plan (IFRP). Pursuant to BOP policy, the

BOP may establish a payment plan by evaluating the Defendant's six-month deposit history and

subtracting an amount determined by the BOP to be used to maintain contact with family and

friends. The remaining balance may be used to determine a repayment schedule. BOP staff shall

help the Defendant develop a financial plan and shall monitor the inmate's progress in meeting

his restitution obligation. Any unpaid amount remaining upon release from prison will be paid in

an amount equal to 10 percent of the Defendant's gross income on the first of each month. If the



                                                    2
            Case 1:18-cr-00790-PGG       Document 90       Filed 02/17/20     Page 5 of 6




Defendant defaults on the payment schedule set forth above, the Government may pursue other

remedies to enforce the judgment.

       3.       Payment Instructions

       The Defendant shall make restitution payments by certified check, bank check, money

order, wire transfer, credit card or cash. Checks and money orders shall be made payable to the

"SDNY Clerk of the Court" and mailed or hand-delivered to: United States Courthouse, 500 Pearl

Street, New York, New York 10007 - Attention: Cashier, as required by 18 U.S.C. § 3611. The

Defendant shall write his/her name and the docket number of this case on each check or money

order. Credit card payments must be made in person at the Clerk's Office. Any cash payments

shall be hand delivered to the Clerk's Office using exact change, and shall not be mailed. For

payments by wire, the Defendant shall contact the Clerk's Office for wiring instructions.

       4.       Additional Provisions

       The Defendant shall notify, within 30 days, the Clerk of Court, the United States Probation

Office ( during any period of probation or supervised release), and the United States Attorney's

Office, 86 Chambers Street, 3rd Floor, New York, New York 10007 (Attn: Financial Litigation

Unit) of (1) any change of the Defendant's name, residence, or mailing address or (2) any material

change in the Defendant's financial resources that affects the Defendant's ability to pay restitution

in accordance with 18 U.S.C. § 3664(k). If the Defendant discloses, or the Government otherwise

learns of, additional assets not known to the Government at the time of the execution of this order,

the Government may seek a Court order modifying the payment schedule consistent with the

discovery of new or additional assets.

       5.       Restitution Liability

       The Defendant's liability to pay restitution shall terminate on the date that is the later of 20

years from the entry of judgment or 20 years after the Defendant's release from imprisonment, as

                                                  3
             Case 1:18-cr-00790-PGG         Document 90          Filed 02/17/20 Page 6 of 6




provided in 18 U.S.C. § 3613(b). Subject to the time limitations in the preceding sentence, in the

event of the death of the Defendant, the Defendant's estate will be held responsible for any unpaid

balance of the restitution amount, and any lien filed pursuant to 18 U.S.C. $ 3613(c) shall continue

until the estate receives a written release of that liability.


        6.       Sealing

        Consistent with 18 U.S.C. §§3771(a)(8) & 3664(d)(4) and Federal Rule of Criminal

Procedure 49 .1, to protect the privacy interests of victims, the Schedule of Victims, attached hereto

as Schedule A, shall be filed under seal, except that copies may be retained and used or disclosed

by the Government, the Clerk's Office, and the Probation Department, as need be to effect and

enforce this Order, without further order of this Court.


        SO ORDERED:



        .id
        UNITED STATES DISTRICT JUDGE
                                                                            [Fet If_ 2o
                                                                          DATE       '




                                                     4
